Exhibit 10.51

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Asterisks denote omissions.

THIRD AMENDMENT TO LICENSE, SUPPLY AND DISTRIBUTION AGREEMENT

THIS THIRD AMENDMENT TO LICENSE, SUPPLY AND DISTRIBUTION AGREEMENT is made and
entered into as of this 19th day of December, 2006 (Effective Date) by and
between F.Hoffmann-La Roche Ltd. (“FHLR”) having a principal office at
Grenzacherstrasse 124, Basel, Switzerland and 454 Life Sciences Corporation
(“454”) having a principal office at 20 Commercial Street, Branford, CT 06405,
USA.

RECITALS

WHEREAS, the Parties have entered into a written License, Supply and
Distribution Agreement dated May 11, 2005, as amended by the First Amendment to
License, Supply and Distribution Agreement dated December 19, 2005 and the
Second Amendment to License, Supply and Distribution Agreement dated October 27,
2006 (“License Agreement”); and

WHEREAS, the Parties desire to sell a refurbished Rev. 1.0 (Rev. 1.0 is
currently marketed under the product name “GS 20”) instrument as a Licensed
Product under the Agreement.

NOW THEREFORE, in consideration of the covenants and mutual promises set forth
herein, the receipt and sufficiency of which are hereby acknowledged, the
Parties agree as follows:

1. According to Section 3.3 (b) of the License Agreement the Parties hereby
amend Exhibit 2 by adding as Licensed Product a Refurbished GS20 instrument (“GS
20-R”), with an initial estimated Average Sales Price of $[**] (US):

(See attached document.)

GS 20-R has the same Specification as Rev 1.0 instrument and will be assembled
by 454 by adding a new camera to a Rev 1.0 (GS20) instrument returned as part of
an Upgrade to a GS FLX instrument. It is agreed between the Parties that all
Exhibits of the License Agreement referring to Rev. 1.0 instrument shall equally
apply to GS 20-R.

2. The third paragraph of Section 3.3 (e) is deleted in its entirety and
replaced by:

“Based on its 2006 forecast, FHLR has ordered [**] Rev. 1.0 instruments from
454. The Parties agree that 454 will fill the order with GS 20-R in accordance
with the terms of the License Agreement. GS 20-R is warranted by 454 to FHLR for
[**] from the date of delivery. This warranty may be extended by FHLR or its
Affiliates to the customer.

An Upgrade of a GS 20-R to a GS FLX as provided in the first two paragraphs of
this Section 3.3. (e) will be available to customers after one year of
ownership, except that the initial estimated AUUP for the Upgrade of a
Refurbished GS20 shall be [**] US Dollars (US $ [**]) instead of [**] US Dollars
(US $ [**]).”



--------------------------------------------------------------------------------

Section 3.4 (d) of the Original Agreement is amended to read as follows:

“During the Initial Term of this Agreement FHLR shall pay minimum royalties on
the 30th day of the first Contract Year and before the last day of the Contract
Year prior to each of the three subsequent Contract Years as follows:

1st Contract Year: US$ [**] (Payment before January 30th 2006)

2nd Contract Year: US$ [**] (Payment before December 31st 2006)

3rd Contract Year: US$ [**] (Payment before December 31st 2007)

4th Contract Year: US$ [**] (Payment before December 31st 2008).

454 has no right to ask for earlier payment than the dates agreed on in this
Section.

Such minimum royalties shall be fully applied to and deductible from royalties
due for Net Sales during the relevant Contract Year (relevant Contract Year for
the 1st Contract Year payment is 2006, for the 2nd Contract Year payment it is
2007 for the 3rd Contract Year payment it is 2008 and for the 4th Contract Year
Payment it is 2009) provided that such minimum royalties shall be due only if
Rev. 1.0 is available for Commercial Launch at FHLR in 2005, Rev. 1.1 is
available for Commercial Launch at FHLR in 2006 and Rev. 2.0 is available for
Commercial Launch at FHLR in 2008. Otherwise and in each case the amount of
minimum royalties will have to be negotiated between the Parties in good faith.”

IN WITNESS WHEREOF, each of the Parties has caused this Third Amendment to the
Original Agreement to be executed by its duly authorized representative.

 

Basel,     Branford, F. Hoffmann-La Roche Ltd     454 Life Sciences By:   /s/ P.
Saladin     By:   /s/ Christopher K. McLeod Name:   P. Saladin     Name:  
Christopher K. McLeod Title:   Head of Diag. Licensing     Title:   President &
CEO Date:   Dec. 20, 2006     Date:   December 19, 2006

 

By:   /s/ Claus Ruetsch       Name:   Claus Ruetsch       Title:   Head Legal
Diagnostics       Date:   Dec. 22, 2006      



--------------------------------------------------------------------------------

Instrument Cat. No.   

Product

  

ASP
$

  

Transfer Price
$

  

Transfer Price

(incl Training Kits + Installation Kits)
$

   Refurbished GS 20 Instrument    [**]    [**]    [**]    including:         
04777115001    Counterweight for the Bead Deposition Devices         
04777018001    Camera Faceplate Guard          04777026001    Nebulizer Holder
         04777034001    Medium Bead Deposition Device, Complete         
04777042001    Medium Bead Deposition Device, Complete - 8 lanes         
04777069001    Large Bead Deposition Device, Complete (2 Regions)         
04840712001    Large Bead Deposition Device, Complete (4 Regions)         
04840682001    Large Bead Deposition Device, Complete (16 Regions)            
Medium PicoTiterPlate™ Cartridge – 40 x 75 format             Large
PicoTiterPlate™ Cartridge – 70 x 75 format             Swinlock Filter Unit   
         16 Gauge Blunt Needles             Plastic Economy Forceps            
Zeiss Tissue (Box)             Wash Tube Holder             Extra Fluidics Waste
Tank and Bottle Support             GS 20 DNA Library Preparation Kit User’s
Manual             GS 20 DNA Library Preparation Kit Quick Guide             GS
20 emPCR Kit User’s Guide             GS 20 emPCR Kit Quick Guide            
Genome Sequencer 20 Operator’s Manual             Genome Sequencer 20 Quick
Guide             GS 20 Data Processing Software Manual             Genome
Sequencer 20 Site Preparation Guide             Genome Sequencer 20 Software   
        

Additional items which must be ordered seperately

            Training       Unit Transfer Price    Total Transfer Price
04852265001    GS 20 DNA Library Preparation Kit       [**]    [**] 04852290001
   GS 20 emPCR Kit (3 units)       [**]    [**] 04853342001    GS 20 Sequencing
Kit (70x75)       [**]    [**] 04852419001    GS 20 Sequencing Kit (40x75) (3
units)       [**]    [**] 04852427001    GS 20 PicoTiterPlate Kit (70x75)      
[**]    [**] 04746813001    GS 20 PicoTiterPlate Kit (40x75) (3 units)      
[**]    [**]    Installation          04852389001    GS 20 Installation Kit   
   [**]    [**] 04853342001    GS 20 Sequencing Kit (70x75)       [**]    [**]
04852427001    GS 20 PicoTiterPlate Kit (70x75)       [**]    [**]    Upgrade of
GS20R to GS FLX: Transfer price as per Amendfment 2    [**]    [**]    [**]